Citation Nr: 1135150	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain with herniated disc at L5-S1 (corrected operatively in March 2008), currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran served on active military duty from July 1978 to October 1996.  

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased evaluation for service-connected lumbosacral strain, then rated 10 percent disabling.  

The RO by a March 2008 rating action granted a separate 10 percent disability evaluation for right lower extremity radiculopathy.  Then, in an April 2008 rating action it granted an increased evaluation for the back disability to 20 percent effective from January 29, 2008.  The RO by a July 2008 rating action granted a temporary 100 percent disability based on post-surgical convalescence pursuant to 38 C.F.R. § 4.30, for the interval from March 25, 2008, through June 30, 2008, based on posterior discectomy and spinal fusion performed in March 2008.  Also by that July 2008 rating, the Veteran's service-connected lumbosacral disability was assigned a 40 percent evaluation following expiration of that convalescent period.  However, by an April 2009 rating action the RO extended the post-surgical 100 percent convalescent rating for the service-connected lumbosacral disability through August 31, 2008, with the 40 percent post-convalescent schedular rating for the low back disability assigned effective September 1, 2008.  

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009, and a transcript of that hearing is in the claims file.  

The Veteran was service connected for a mood disorder with depression, as secondary to the service-connected low back disability, effective from August 18, 2009, based on his depression indicated by the medical record to be substantially due to the severity of his service-connected physical disabilities and work impairment.  A February 25, 2010, VA treatment record indicates reduction of severity of the service-connected low back disability, resumption of full-time gainful employment, and improved mood based on this resumption of employment.  

Re-examination for appropriately rating a service-connected disability is required whenever a change in severity of disability is indicated.  See 38 C.F.R. § 3.159(c)(4) (2010).  The issue of appropriately rating the Veteran's service-connected depression has thus been raised by the record, specifically by the February 25, 2010, VA treatment record, but has not been adjudicated by the RO since that time.  The Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.  

As to the issue currently before the Board, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon VA general examination for compensation purposes in January 2010 it was noted that the Veteran claimed that he was entitled to individual unemployability, that he had retired from the U.S. Postal Service two years earlier following back surgery, and that he was in receipt of Federal Workers Compensation benefits.  VA treatment records from the recent past were supportive of such work impairment.  A VA treatment record in March 2009 noted that the Veteran had been on workers compensation due to injury at the Post Office carrying letters, with the Veteran in March 2009 reportedly unable to do anything other than sit, and not able to even sit for any significant length of time.  

However, more recent treatment records reflect changes in the Veteran's status in both employment and disability.  A November 2009 VA treatment record noted that he was no longer in receipt of workers compensation.  Rather , he was noted upon that November 2009 treatment to be upset that he had been asked by the Postal Service to return to light duty.  Upon February 2010 VA treatment, the Veteran reported that he had returned to work for two weeks and expressed that he was glad to be back at work.  That record reflected that he was working for the Post Office full-time, although with work restrictions.  He then further averred that he was able to tolerate a constant degree of pain at level 6 out of 10.  

Logic would dictate that the constant level 6 out of 10 pain reported by the Veteran in February 2010 was the maximum level of  constant pain he was then experiencing, else he would not have been able to tolerate that constant pain and thus could not have worked, by his own admission.  However, the Veteran reported at his January 2010 VA examination that he then had a constant low back ache at a pain level of 7 out of 10.  In addition, the January 2010 VA examiner concluded that the Veteran would not be able to return to his work at the Post Office due to impairments related to his low back.  In contrast to the January 2010 examination findings, the Veteran acknowledged at the February 2010 treatment that his low back had improved relative to his level of disability prior to his back surgery, and as already noted, he returned to work, a reflection of a better low back disability-related work capacity profile than that assessed by the January 2010 examiner.
 
Based on the Veteran's self-reported return to Post Office work and his statement that he was happy about returning to work, as well as his then acknowledged reduction in severity of chronic pain from that reported upon VA examination in January 2010, the Board may reasonably conclude that an improvement in level of severity of the Veteran's low back disorder has occurred since the most recent VA examination in January 2010.  

The RO noted in its May 2010 Supplemental Statement of the Case (SSOC) that such indicated improvement "has not been shown to be sustained."  The Board acknowledges this truism, while at once recognizing that such an unanswered question cannot remain where adjudication is meant to appropriately rate the Veteran based on the current level of disability.  See 38 C.F.R. § 4.1 (2010).  An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See 38 C.F.R. § 3.159(c)(4) (2010).  Remand is accordingly in order to ascertain the current level of disability, including by obtained work reports from the Veteran's current employer, and by a further VA examination for compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran again and ask him to provide additional information or evidence regarding any testing or treatment received for his service-connected lumbosacral disability.  He should be afforded the opportunity to submit any additional evidence or argument in furtherance of his claim.  Any responses and evidence received should be associated with the claims file, and any indicated development undertaken.
 
2.  With the Veteran's assistance and/or authorization, obtain a report from the Veteran's Postal Service employer detailing his current Workers Compensation status, the nature of his current work activities, any work accommodations made for disability, and any missed work or reduced productivity due to disability.  

3.  Thereafter, afford the Veteran an examination to address the nature and severity of his current low back disorder.  The claims folders must be made available to the examiner for review before the examination.  In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented upon any prior examinations or treatments.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity.  Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented.  Any indicated tests or studies should be conducted.  The examiner should do the following:

a.  Review the claims file, including past VA examination and treatment records, past private examination and treatment records, records pertaining to the Veteran's March 2008 L5-S1 diskectomy and fusion, and the most recent records, including a February 25, 2010, record of VA treatment indicating a lessening of pain symptoms and work impairment relative to those reported and assessed upon VA examination for compensation purposes in January 2010, and any report or response received from the Postal Service regarding the Veteran's return to full-time employment in 2010 and his performance in that employment thereafter.  The examiner should also note any records of work accommodations, missed work, etc., following the return to full-time employment in February 2010.  The examiner should expressly address these prior records on the examination report. 

b.  Identify any current low back disability.  Address the extent of service-connected back disability present as supported by current medical findings and the medical record, as well as credible statements by the Veteran.  Address the Veteran's complaints referable to the low back disorder and any other relevant evidence.

c.  If the Veteran's complaints of symptoms or impairments in functioning associated with his low back disorder are inconsistent with or unexplainable by physical findings, the examiner should so state, should provide an explanation of any such inconsistencies, and should state and explain any resulting conclusions as to the actual level of pain and level of work impairment or functional impairment due to low back disability.  In other words, address the extent to which disability complained of by the Veteran is supportable by the medical evidence.

d.  Address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination.  Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings.

e.  Note and address any non-organic findings, psychogenic overlay, Waddle signs, etc.  Address how these may (or may not) be reconciled with findings upon physical examination including ranges of motion, pain on motion, and further limitations, including the DeLuca factors.  The examiner is advised, in this regard, that recent Court cases have implicitly required the Board to directly address the credibility of the Veteran, in order to weigh the Veteran's symptom complaints in the Board's consideration of evidence to support disability claims.  Hence, the medical support for or against the credibility of the Veteran in his assertions related to disability must be addressed.

f.  Note and explain findings on straight- leg raising, including any discrepancies found between straight-leg raising in the inclined and seated positions.  Address the relevance of these findings and any other findings which may reflect upon radiculopathy and/or complained-of radiculopathy.  Also address medical findings which may support the Veteran's complaints.

g.  Finally, address what disability and level of disability associated with the Veteran's low back disorder is consistent with the objective medical evidence.

h.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

i.  If any opinion and supporting rationale cannot be provided without medically unsound guesses or judgment based upon mere conjecture, the examiner should clearly explain why this is so for each such opinion not provided on this basis.

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with an SSOC and afford the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

